DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the claims dated 8/26/2021.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “arresting elements” in claims 12, 13 and 20 is used by the claim to mean “an abutting element …for securing…,” while the accepted meaning is “A person, by law, is under arrest….” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



7.	Claims 1-10, 12-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu U.S. Patent 9,276,333 (hereinafter D1).

    PNG
    media_image1.png
    725
    675
    media_image1.png
    Greyscale


Regarding claim 1, D1 teaches a retention mechanism (3 + 5 + 7; figure 4) for attaching an equipment unit (1; figure 4) to a mounting rail (6; figure 4), comprising: 
a slider (3; figure 4) including a first retention section (312; figure 4), the slider movable in a translational manner along a sliding direction (see “arrow” directions in figures 6-7) with respect to a remaining portion (implicitly taught in figure 4) of the retention mechanism; and 
a lever (5) including a second retention section (541; figures 6-7) aligned with the first retention section (312) in the sliding direction (see “arrow” direction in figures 6-7), and a reception area (32; figures 4-5) for receiving the mounting rail (6) being defined between the first retention section (312) and the second retention section (541), the lever (5) mechanically coupled to the slider and pivotable (see column 4, lines 36-44) about a pivoting axis (along pivotal connecting portion 51; figure 5).

Regarding claim 2, D1 also teaches the retention mechanism according to claim 1, wherein the lever (5) is directly coupled to the slider (3; see figure 4).

Regarding claim 3, D1 also teaches the retention mechanism according to claim 2, wherein the slider is movable between a slider locking position (see column 3, lines 54-67) and a slider release position (see column 3, lines 54-67), the lever is movable between a lever locking position and a lever release position (see column 3, lines 54-67), and the lever is moved into the lever release position when the slider is moved into the slider release position (see column 3, lines 54-67).
Regarding claim 4, D1 also teaches the retention mechanism according to claim 3, wherein the first retention section includes a first engagement surface (see label in above figure 4) extending in the sliding direction (see “arrow” direction in figures 6-7) and parallel to the pivoting axis (see figures 4)-7, the second retention section includes a second engagement surface (see label in above figure 4), and the first engagement surface and the second engagement surface are mutually coplanar (see figure 4) when the slider is in the slider locking position and the lever is in the lever locking position.

Regarding claim 5, D1 also teaches the retention mechanism according to claim 1, wherein the first retention section includes a first latching protrusion (the protruding out portion of 312; figure 4) extending towards the second retention section, and the second retention section includes a second latching protrusion (the protruding out portion of 541; figure 4) extending towards the first retention section.

Regarding claim 6, D1 also teaches the retention mechanism according to claim 1, wherein the pivoting axis (along pivotal connecting portion 51; figure 5) extends perpendicularly to the sliding direction (see “arrow” direction in figures 6-7), and the reception area (32; figures 4-5) receives the mounting rail along a rail mounting direction (vertical direction; figure 5), the rail mounting direction extending linearly towards a plane spanned by the sliding direction and the pivoting axis.

Regarding claim 7, D1 also teaches the retention mechanism according to claim 6, wherein at least one of the first retention section (312; figure 4) and the second retention section (541; figures 6-7) includes a bevel surface (slanted surface of 312; figure 4) extending obliquely with respect to the rail mounting direction (vertical direction), each bevel surface forming a lead-in chamfer (see figure 4).

Regarding claim 8, D1 also teaches the retention mechanism according to claim 1, further comprising a position restoration element (4; figure 4) exerting a force on at least one of the slider or the lever in a direction toward the reception area.

Regarding claim 9, D1 also teaches the retention mechanism according to claim 1, further comprising a frame (7; figure 4) enclosing a groove (the space inside 7) for movably guiding the slider (3).

Regarding claim 10, D1 also teaches the retention mechanism according to claim 9, wherein the frame (7) defines a lateral recess (see figure 4).

Regarding claim 12, D1 also teaches the retention mechanism according to claim 1, further comprising at least one arresting element (33; figure 4; see column 3, lines 54-67) having at least one abutment surface (slanted surface of 33; see figure 4) for securing at least one of the slider or the lever against movement.

Regarding claim 13, D1 also teaches the retention mechanism according to claim 12, wherein the at least one arresting element (33; figure 4) is moveable from a securing state to a disengaging state (see column 3, lines 54-67).
Regarding claim 14, D1 also teaches the retention mechanism according to claim 1, further comprising at least one tensioning element (531; figures 4 and 6) for introducing a pre-stress between the retention mechanism and the equipment unit.

Regarding claim 15, D1 also teaches a retention mechanism (3 + 5 + 7; figure 4) for attaching equipment (1; figure 4) to a mounting rail (6; figure 4), comprising: 
a frame (7; figure 4) defining a groove (the space inside 7) in a longitudinal direction thereof;
a slider (3; figure 4) including a first retention section (312; figure 4) and movably mounted within the groove in a sliding direction (see “arrow” direction in figures 6-7); and 
a lever (5; figure 4) pivotally mounted to the frame and mechanically coupled to the slider (3), the lever including a second retention section (541; figures 6-7) aligned with the first retention section in the sliding direction, and a reception area (32; figures 4-5) for receiving the mounting rail (6) defined between the first retention section (312) and the second retention section (541).

Regarding claim 17, D1 teaches the retention mechanism according to claim 15, wherein the slider is movable between a slider locking position (see column 3, lines 54-67 and figures 4-7) and a slider release position (see column 3, lines 54-67), the lever is movable between a lever locking position (see column 3, lines 54-67) and a lever release position (see column 3, lines 54-67), and the lever is moved into the lever locking position by the slider when the slider is moved into the slider locking position.

Regarding claim 18, D1 also teaches the retention mechanism according to claim 15, wherein the first retention section includes a first latching protrusion (the protruding out portion of 312; figure 4) extending towards the second retention section, and the second retention section includes a second latching protrusion (the protruding out portion of 541; figure 4) extending towards the first retention section.

Regarding claim 19, D1 also teaches the retention mechanism according to claim 15, further comprising an elastic position restoration element (4; figure 4) exerting a force on at least one of the slider or the lever in a direction toward the reception area.

Regarding claim 20, D1 also teaches the retention mechanism according to claim 15, further comprising an arresting latch (33; figure 4; see column 3, lines 54-67) for selectively fixing the slider and the lever in respective locking positions.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Barcey et al. U.S. Patent 10,468,871 (hereinafter D2).
Regarding claim 11, as mentioned above, D1 teaches the retention mechanism according to claim 9.
However, D1 does not teach the frame is electrically conductive and includes at least one first contact point extending into the reception area and at least one second contact point extending away from the reception area.
D2, in the same field of endeavor, teaches a retention mechanism for attaching an equipment unit to a mounting rail, which further comprises an electrically conductive frame (222; figures 4B-C) and includes at least one first contact point (444; figures 4B-C) extending into the reception area (see figures 4B-C; the terminals coupling area) and at least one second contact point (440; figures 4B-C) extending away from the reception area, for electrically coupling between the equipment unit and said rail.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the retention mechanism of D1, such that the frame would be electrically conductive and including at least one first contact point extending into the reception area and at least one second contact point extending away from the reception area, as suggested by D2, to electrically coupling said equipment unit with the rail.
Regarding claim 16, as mentioned above, D1 teaches the retention mechanism according to claim 15.
However, D1 does not further teach at least one elastic spring finger having a first end extending above the frame for electrically contacting the equipment and a second end extending into the reception area for electrically contacting the mounting rail.
D2, also suggests at least one elastic spring finger (440 + 444; figures 4B-4C) having a first end (upper end of 444; figures 4B-C) extending above the frame for electrically contacting the equipment (see figures 4B-C) and a second end extending (440; figures 4B-C) into the reception area for electrically contacting the mounting rail.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the retention mechanism of D1, such that it would comprise at least one elastic spring finger having a first end extending above the frame for electrically contacting the equipment and a second end extending into the reception area for electrically contacting the mounting rail, as suggested by D2, to electrically coupling said equipment unit with the rail. 

				Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
December 14, 2022